Case 1:19-cv-04142-CM-GWG Document 146 Filed 09/10/21 Page 1of1
Case 1:19-cv-04142-CM-GWG Document 143 Filed 08/27/21 Page 1 of 1

 

   

 

 

 

 

 

i py oC TRB T
GEORGIA M, PESTANA JNICALLY , tt THE CITY OF NEW YORE BRACHAH GOYKADOSH
Corporation Counsel ee Senior Counsel
me we mm i LAW DEPARTMENT bgoykado@law.nyc.gov
| PE FILED: 1/19, 100 CHURCH STREET Phone: (212) 356-3523
NEW YORK , NEW YORK 10007 Fax: (212) 356-1148

By ECF
Honorable Colleen McMahon

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

   

YY 2 at af
i a 7 ue 8
we

Re: = Lori Gjenashaj v. City of New York, et al., No. 19 Civ, 4142 (CM) (GWG)
Your Honor:

I am a Senior Counsel in the Office of Georgia M. Pestana, Corporation Counsel of the City of
New York and the attorney assigned to represent the defendants in the above-referenced action. The
parties write jointly to respectfully request that the Court adjourn the trial to February 28, 2022.

A trial in this matter is scheduled to commence on October 4, 2021 but one of the defendants SS
is unavailable then. ECF No. 119, 139. The Court has invited the parties to suggest dates when they ~
would be available for a trial during the first quarter of 2022,’ ECF No. 140.

The parties would be available for a trial during the week of February 28, 2022, The parties
are also available during the subsequent weeks of March 7, 2022 and March 14, 2022; however, the
week of February 28, 2022 would be the parties’ very strong preference, should the Court be able to
accommodate that date. While the parties understand the constraints that COVID protocols have

 

created and the limited availability of trial dates, both plaintiff and defendants are eager for a trial im kg ws
this matter. Therefore, should the Court be able to schedule a “trial date certain,” and nota “trialready = * Aad
date” or “back up trial date,” the parties would be very grateful. Ae

Thus, the parties respectfully request that the Court adjourn the trial currently scheduled for
October 4, 2021 to February 28, 2022.

Thank you for your consideration herein.
Respectfully submitted,

[Sons Sie alos
Brachah Goykadosh

Senior Counsel
Special Federal] Litigation Division

 

 

' Defendants requested two adjournments of an October 4, 2021 trial date based on this defendants’ unavailability, i
ECF Nos, 119, 139, The first request was granted by Judge Pauley but the second request was denied by this Court, U
as Your Honor was unable to “accommodate the request.” ECF Nos. 12i, 140. While the Court suggested October

18, 2021 as a potential trial date, unfortunately, a non-party witness is unavailable during that week.

 
